Name: 2004/122/EC: Commission Decision of 6 February 2004 concerning certain protection measures in relation to avian influenza in several Asian countries (Text with EEA relevance) (notified under document number C(2004) 389)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  Asia and Oceania;  health;  animal product
 Date Published: 2004-02-07

 Important legal notice|32004D01222004/122/EC: Commission Decision of 6 February 2004 concerning certain protection measures in relation to avian influenza in several Asian countries (Text with EEA relevance) (notified under document number C(2004) 389) Official Journal L 036 , 07/02/2004 P. 0059 - 0061Commission Decisionof 6 February 2004concerning certain protection measures in relation to avian influenza in several Asian countries(notified under document number C(2004) 389)(Text with EEA relevance)(2004/122/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(1) and (6) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and in particular Article 22(1), (5) and (6) thereof,Whereas:(1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming.(2) Avian influenza has been confirmed in several Asian countries including Cambodia, Indonesia, Japan, Laos, Pakistan, the People's Republic of China including the territory of Hong Kong, South Korea, Thailand and Vietnam.(3) As of 3 February 2004 12 human cases of infection with the avian influenza virus strain have been reported in Vietnam and Thailand, some of which were fatal.(4) The importation of live poultry and live ratites including their hatching eggs, which could pose a risk for disease introduction into the Community, is not authorised from any of these countries.(5) Commission Decision 94/984/EC(4) lays down the health conditions and veterinary certificates for imports of fresh poultrymeat; Thailand and parts of the territory of the People's Republic of China are included in this Decision.(6) Commission Decision 2000/609/EC(5) lays down animal and public health conditions and veterinary certificates for imports of fresh meat of farmed ratites; Thailand is included in this Decision.(7) Commission Decision 2000/572/EC(6) lays down animal and public health conditions and veterinary certification for imports of minced meat and meat preparations from third countries; Thailand and parts of the territory of the People's Republic of China are authorised under this Decision for imports into the Community of such products.(8) Commission Decision 2000/585/EC(7) lays down animal and public health conditions and veterinary certification for imports of wild and farmed game meat and rabbit meat from third countries and Thailand is included in this Decision.(9) Imports obtained from birds slaughtered after 1 January 2004 from Thailand to the Community of the following products: (a) fresh meat of poultry, ratites, wild and farmed feathered game; (b) meat preparations and meat products consisting of, or containing, meat of those species; (c) raw material for pet food production and of eggs for human consumption, have been suspended by Commission Decision 2004/84/EC(8), and imports of these products are not authorised from any of the other countries mentioned above.(10) In accordance with Chapter 14(1)(B) of Annex I to Council Directive 92/118/EEC (only applicable until 30 April 2004) and with Regulation (EC) No 1774/2002, the importation of unprocessed poultry manure can only be authorised from those third countries authorised to import into the Community fresh poultrymeat and therefore such imports will no longer be able to be authorised by these provisions.(11) Commission Decision 97/222/EC(9), lays down the list of third countries from which Member States may authorise the importation of meat products, and establishes treatment regimes in order to prevent the risk of disease transmission via such products. The treatment that must be applied to the product depends on the health status of the country of origin, in relation to the species the meat is obtained from; in order to avoid an unnecessary burden on trade, imports of poultrymeat products originating in Thailand treated to a temperature of at least 70 °C throughout the product should continue to be authorised.(12) In relation to animal health requirements, the importation of fresh poultrymeat from certain parts of the territory in the People's Republic of China into the Community was authorised, but then it has been suspended by Commission Decision 2002/69/EC(10) since early 2002 in relation to certain public health requirements. In view of the present avian influenza situation it is appropriate for reasons of clarity and legal certainty to suspend the importation of fresh poultrymeat, of meat preparations consisting of or containing any parts of poultry, and of raw pet food and feed material containing any parts of poultry also from an animal health point of view.(13) In relation to animal health requirements, the importation of eggs for human consumption is in principle authorised from Thailand, the People's Republic of China and South Korea, but none of these countries has provided all the necessary public health guarantees that are required to allow such imports. However, for reasons of clarity and legal certainty it is therefore appropriate to prohibit such imports also on animal health grounds.(14) In accordance with Directive 92/118/EEC(11) (only applicable until 30 April 2004), and with Regulation (EC) No 1774/2002 of the European Parliament and of the Council(12), the importation of non-treated game trophies from birds originating from Thailand, the People's Republic of China and South Korea is currently authorised. In view of the current avian influenza situation these imports should be suspended, thus preventing any risk of disease introduction into the Community.(15) In accordance with Directive 92/118/EEC (only applicable until 30 April 2004) and with Regulation (EC) No 1774/2002, the importation of unprocessed feathers and parts of feathers originating from the Asian countries affected by avian influenza listed in recital 2 is currently authorised. In view of the current avian influenza situation these imports should be suspended, thus preventing any risk of disease introduction into the Community. However the importation of feathers may be authorised with an accompanying commercial document that states that the feathers have undergone a certain treatment.(16) In accordance with Commission Decision 2000/666/EC(13), importation of birds other than poultry was authorised from all member countries of the OIE (World Organisation for Animal Health), subject to animal health guarantees provided by the country of origin and to strict post-import quarantine measures in the Member States, thus preventing the possible introduction of poultry diseases into Community poultry flocks.(17) However, given the exceptional disease situation in several Asian countries and the potential serious consequences related to the specific avian influenza virus strains involved, as an additional precautionary measure the importation of birds other than poultry, and also of pet birds accompanying their owners into the Community from Cambodia, Indonesia, Japan, Laos, Pakistan, People's Republic of China including the territory of Hong Kong, South Korea, Thailand and Vietnam has been suspended by Commission Decision 2004/93/EC(14) in order to exclude any possible risk for disease occurrence in quarantine stations under the authority of the Member States.(18) In order to consolidate the measures adopted in relation to avian influenza in Asia and to make the necessary technical and legal adaptations, Decisions 2004/84/EC and 2004/93/EC should be repealed and a new Decision adopted.(19) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. Member States shall suspend the importation from the territory of Thailand of:- fresh meat of poultry, ratites, farmed and wild feathered game,- meat preparations and meat products consisting of, or containing meat of those species,- raw pet food and unprocessed feed material containing any parts of those species, and- eggs for human consumption and non treated game trophies from any birds.2. By derogation from paragraph 1, Member States shall authorise the importation of the products covered by this Article which have been obtained from birds slaughtered before 1 January 2004.3. In the veterinary certificates/commercial documents accompanying consignments of the products mentioned in paragraph 2 the following words as appropriate to the species shall be included:"Fresh poultrymeat/fresh ratite meat/fresh meat of wild feathered game/fresh meat of farmed feathered game/meat product consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat/meat preparation consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat/raw pet food and unprocessed feed material containing any parts of poultry, ratites, farmed or wild feathered game(15) obtained from birds slaughtered before 1 January 2004 and in accordance with Article 1(2) of Decision 2004/122/EC."4. By derogation from paragraph 1, Member States shall authorise the importation of meat products consisting of, or containing meat of poultry, ratites, farmed and wild feathered game, when the meat of these species has undergone one of the specific treatments referred to under points B, C or D in part IV of the Annex to Commission Decision 97/222/EC.Article 2Member States shall suspend the importation from the People's Republic of China of:- fresh poultrymeat,- meat preparations and meat products consisting of, or containing poultrymeat,- raw pet food and unprocessed feed material containing any parts of poultry, and- eggs for human consumption and non-treated game trophies from any birds.Article 3Member States shall suspend the importation from South Korea of:- raw pet food and unprocessed feed material containing any parts of poultry, and- eggs for human consumption and non-treated game trophies from any birds.Article 41. Member States shall suspend the importation from Cambodia, Indonesia, Japan, Laos, Pakistan, the People's Republic of China including the territory of Hong Kong, South Korea, Thailand and Vietnam of:- unprocessed feathers and parts of feathers, and- "live birds other than poultry" as defined in Decision 2000/666/EC, including birds accompanying their owners (pet birds).2. For the importation of processed feathers or parts of feathers (excluding processed decorative feathers, processed feathers carried by travellers for their private use or consignments of processed feathers sent to private individuals for non industrial purposes) a commercial document stating that the processed feathers or parts thereof have been treated with a steam current or by some other method ensuring that no pathogens are transmitted shall accompany the consignment.Article 5Decisions 2004/84/EC and 2004/93/EC are repealed.Article 6The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 7This Decision shall apply until 15 August 2004.Article 8This Decision is addressed to the Member States.Done at Brussels, 6 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 24, 31.1.1998, p. 9.(4) OJ L 378, 31.12.1994, p. 11, as last amended by Decision 2002/477/EC (OJ L 164, 22.6.2002, p. 39).(5) OJ L 258, 12.10.2000, p. 49, as last amended by Decision 2003/573/EC (OJ L 194, 1.8.2003, p. 89).(6) OJ L 240, 23.9.2000, p. 19.(7) OJ L 251, 6.10.2000, p. 1, as last amended by Decision 2002/646/EC (OJ L 211, 7.8.2002, p. 23).(8) OJ L 17, 24.1.2004, p. 57.(9) OJ L 89, 4.4.1997, p. 39, as last amended by Decision 2003/826/EC (OJ L 311, 27.11.2003, p. 29).(10) OJ L 30, 31.1.2002, p. 50, replaced by Decision 2002/994/EC (OJ L 348, 21.1.2002, p. 154) as last amended by Decision 2003/72/EC (OJ L 26, 31.1.2003, p. 84).(11) OJ L 62, 15.3.1993, p. 49, as last amended by Decision 2003/721/EC (OJ L 260, 11.10.2003, p. 21).(12) OJ L 273, 10.10.2002, p. 1.(13) OJ L 278, 31.10.2000, p. 26, as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17).(14) OJ L 27, 30.1.2004, p. 55.(15) Delete as appropriate.